DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/593,407 filed on 10/04/2019. Claims 1-8 have been cancelled. Claims 20-26 are newly added. Claims 20-23 are withdrawn. Claims 9-19 and 24-26 have been examined. 

Election/Restrictions
Applicant's election without traverse of Group II (claims 9-19) in the reply filed on 8/29/22 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Claims 1-8 have been cancelled.
Newly submitted claims 20-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Namely, claims 20-23 are directed to non-elected Group II (i.e. a mobile platform).
Since applicant is receiving an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 20-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites: "An apparatus comprising:
a strap configured to hold at least one object;
at least one sensor attached to the strap, the sensor configured to detect a change of a force from the at least one object or a distance from the at least one sensor to the at least one object; and
a computational device configured to determine a position and/or positional change of the at least one object based on the change detected by the at least one sensor."
This language is vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
“the sensor” (compare with “the at least one sensor”)
Means-Plus-Function Language: Claim limitation “a computational device configured to determine a position and/or positional change of the at least one object based on the change detected by the at least one sensor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see e.g. Applicant’s Published Application at ¶ 61, describing computing functions performed by either an algorithm or computer). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An apparatus comprising:
a strap configured to hold at least one object;
at least one sensor attached to the strap, the at least one sensor configured to detect a change of a force from the at least one object or a distance from the at least one sensor to the at least one object; and
a computational device [intended ]."
Claims 10-25 are further rejected as depending on this claim.

Claim 11 recites: "The apparatus of claim 9, wherein the computational device is further configured to determine at least one of a magnitude and a direction of positional change of the at least one object."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 9 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 9, [wherein the computational device [is further intended to determine at least one of a magnitude and a direction of positional change of the at least one object]."
Claims 18-19 are further rejected as depending on this claim.

Claim 12 recites: "The apparatus of claim 9, wherein the computational device is further configured to use the detected change to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the at least one object."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 9 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 9, [wherein the computational device is further intended to use the detected change to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the at least one object]."

Claim 13 recites: "The apparatus of claim 9, wherein the at least one strap is configured to detect a change of a force along the at least one strap or against the at least one strap."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 9 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
“the at least one strap” (compare with “a strap configured to hold at least one object”)
Generally Unclear: The expression “the at least one strap is configured to detect a change of a force along the at least one strap or against the at least one strap” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. Namely, it is unclear whether the strap itself “is configured to detect a change of force” (and if so how), or whether an unidentified claim element performs the functional language recited in the claim above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 9, wherein a sensor is configured to detect a change of a force along the at least one strap or against the at least one strap."

Claim 18 recites: "The apparatus of claim 11, wherein:
the computational device is further configured to use the determined magnitude or direction of positional change of the at least one object to determine at least one of a tilt, a lean, a shift, a rotation, a slide, and a position of the at least one object."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 9 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“to determine at least one of a tilt, a lean, a shift, a rotation, a slide, and a position of the at least one object”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 11, [wherein:
the computational device is further intended to use the determined magnitude or direction of positional change of the at least one object [intended to determine at least one of a tilt, a lean, a shift, a rotation, a slide, and a position of the at least one object]]."

Claim 19 recites: "The apparatus of claim 11, wherein the computational device is further configured use the determined magnitude or direction of positional change of the at least one object to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the at least one object."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 9 and 18 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 11, [wherein the computational device is further intended to use the determined magnitude or direction of positional change of the at least one object [intended to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the at least one object]]."

Claim 24 recites: "The apparatus of claim 9, further comprising at least one secondary sensor for measuring a distance between a fixed point and the at least one object, wherein the computational device is further configured to determine a position and/or positional change of the at least one object based on combined inputs from the at least one sensor attached to the strap and the at least one secondary sensor."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 9 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The apparatus of claim 9, further comprising at least one secondary sensor for measuring a distance between a fixed point and the at least one object, [wherein the computational device is further intended to determine a position and/or positional change of the at least one object based on combined inputs from the at least one sensor attached to the strap and the at least one secondary sensor]."
Claim 25 is further rejected as depending on this claim.

Claim 26 recites: "An apparatus comprising:
a strap configured to hold at least one object;
at least one sensor configured to detect a position and/or positional change of the at least one object by measuring a distance from the at least one sensor to the at least one object; and
a computational device configured to determine a position and/or positional change of the at least one object based on the change detected by the at least one sensor.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 9 above. Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"An apparatus comprising:
a strap configured to hold at least one object;
at least one sensor configured to detect a position and/or positional change of the at least one object by measuring a distance from the at least one sensor to the at least one object; and
a computational device [intended ].”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (US 2009/0165207 A1).

Regarding claim 26, Reed discloses an apparatus comprising:
a strap configured to hold at least one object (e.g. at least shoulder strap, harness, restraint, belt, shock cord, see e.g. at least ¶ 150-152, 156);;
at least one sensor (e.g. at least ultrasonic sensor 84, see e.g. at least ¶ 9-10, 179-180, 185-186, Fig. 13-16) configured to detect a position and/or positional change of the at least one object by measuring a distance from the at least one sensor to the at least one object (see e.g. at least ¶ 206-211, 217); and
a computational device [intended to determine a position and/or positional change of the at least one object based on the change detected by the at least one sensor] (e.g. at least controller, microprocessor, circuit, computer CPU, see e.g. at least ¶ 9, 10, 20, 106, 147, 250, 253).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2009/0165207 A1) in view of Ma (US 2018/0178111 A1).

Regarding claim 9, Reed discloses an apparatus (see e.g. at least Abstract, Fig. 1, and related text) comprising:
a strap configured to hold at least one object (e.g. at least shoulder strap, harness, restraint, belt, shock cord, see e.g. at least ¶ 150-152, 156);
at least one sensor (e.g. at least ultrasonic sensor 84, see e.g. at least ¶ 9-10, 179-180, 185-186, Fig. 13-16), the at least one sensor configured to detect a change of a force from the at least one object or a distance from the at least one sensor to the at least one object (id.); and
a computational device [intended to determine a position and/or positional change of the at least one object based on the change detected by the at least one sensor] (e.g. at least controller, microprocessor, circuit, computer CPU, see e.g. at least ¶ 9, 10, 20, 106, 147, 250, 253).
Additionally, Ma teaches limitations not expressly disclosed by Reed including namely: at least one sensor attached to a strap (see e.g. at least ¶ 47, Fig. 1, and related text, illustrating a sensor unit 6 attached to the rider 3 via an elastic strap 6a or the like).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Reed by configuring at least one sensor attached to the strap as taught by Ma in order to immediately translate movement of the rider into motion of the sensor unit (Ma: ¶ 47).

Regarding claim 10, Modified Reed teaches that the at least one object comprises at least one of a user, a rider, or a payload (Reed: e.g. at least patient, see e.g. at least ¶ 9; Ma: e.g. at least rider 3, see e.g. at least ¶ 47, Fig. 1, and related text).

Regarding claim 11, Modified Reed teaches that the computational device [is further intended to determine at least one of a magnitude and a direction of positional change of the at least one object] (Reed: see e.g. at least ¶ 9, Ma: ¶ 13).

Regarding claim 12, Modified Reed teaches that the computational device is further intended to use the detected change to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the at least one object] (Reed: see e.g. at least ¶ 175).

Regarding claim 13, Modified Reed teaches that a sensor is configured to detect a change of a force along the at least one strap or against the at least one strap (Reed: see e.g. at least ¶ 9-10, 179-180, 185-186, Fig. 13-16, Ma: ¶ 13, 47).

Regarding claim 14, Modified Reed teaches that the strap is mounted on a support structure (Reed: see e.g. at least ¶ 9-10, 179-180, 185-186, Fig. 13-16, Ma: ¶ 13, 47).

Regarding claim 15, Modified Reed teaches that the support structure comprises a bed and the strap is configured to restrain a person (Reed: see e.g. at least ¶ 134, 150).

Regarding claim 16, Modified Reed teaches that the support structure comprises a seat and the strap is configured to restrain a person (Reed: see e.g. at least ¶ 132, 175).

Regarding claim 17, Modified Reed teaches that the strap is configured to attach the apparatus to a person (Reed: see e.g. at least ¶ 150-152, Ma: ¶ 47).

Regarding claim 18, Modified Reed teaches that:
the computational device is further intended to use the determined magnitude or direction of positional change of the at least one object [intended to determine at least one of a tilt, a lean, a shift, a rotation, a slide, and a position of the at least one object]] (Reed: see e.g. at least ¶ 9, Ma: ¶ 47).

Regarding claim 19, Modified Reed teaches that [the computational device is further intended to use the determined magnitude or direction of positional change of the at least one object [intended to determine at least one of a center of mass, a center of gravity, a change in the center of mass, and a change in the center of gravity of the at least one object]] (Reed: see e.g. at least ¶ 175).

Regarding claim 24, Modified Reed teaches that [the computational device is further intended to determine a position and/or positional change of the at least one object based on combined inputs from the at least one sensor attached to the strap and the at least one secondary sensor] (Reed: see e.g. at least ¶ 9, Ma: ¶ 27).

Regarding claim 25, Modified Reed teaches that the at least one secondary sensor comprises at least one of an electromagnetic sensor; a lidar sensor, a radar sensor, a sonar sensor, an optical sensor, and a laser sensor (Reed: see e.g. at least ¶ 181, 204, 222-223).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662